Citation Nr: 0535170	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision.  The 
veteran filed a notice of disagreement (NOD) in April 2004, 
and the RO issued a statement of the case (SOC) in June 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2004.

In July 2005, the veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence directly to the 
Board, along with a signed waiver of initial RO consideration 
of the evidence.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  While the medical evidence as to diagnosis appears 
equivocal, the record does reflect assessments of PTSD, and 
the veteran participates in a PTSD support group.  

3.  The veteran did not engage in combat with the enemy.  

4.  The veteran's alleged combat service or the occurrence of 
any specific in-service stressful experience has not been 
corroborated by service records or other credible, supporting 
evidence.



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.  

Through a November 2003 notice letter and an April 2004 SOC, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him (as noted above), the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran both before and 
after the rating action on appeal.  However, the lack of any 
pre-adjudication notice in this case has not, in any way, 
prejudiced the appellant The Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the April 2004 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the November 2003 notice letter, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letter and SOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection.  The veteran's service 
medical records are associated with the claims file, as are 
his personnel records and treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina.  In 
connection with his claim, the appellant has been afforded a 
VA examination, the reports of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim for 
service connection for PTSD that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  

II. Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
claimed in-service stressor(s) occurred.  38 C.F.R. § 
3.304(f).  [Parenthetically, the Board notes that a more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2005).]

Initially, the Board notes that the evidence is equivocal on 
the question of whether the veteran currently suffers from 
PTSD.  For example, outpatient treatment records dated from 
January 2003 to September 2003 do not reflect any assessment 
of PTSD, but, rather, an assessment of depression and panic 
disorder in September 2003.  A February 2004 outpatient 
treatment record includes notations that the veteran endorsed 
a number of symptoms consistent with PTSD, but that there 
were discrepancies between self report and interview data.  
Although a provisional diagnosis of PTSD was made in February 
2004, the examiner considered that the veteran's concerns 
(depressed mood and evaluation/social anxiety) did not appear 
to warrant trauma focused treatment and were considered 
better addressed generalized psychological counseling.  An 
assessment of rule out PTSD was documented in June 2004.  
However, the Board also notes a diagnosis of PTSD in May 
2004, and information of record reflecting that the veteran 
is involved in PTSD veterans' support groups.

However, even if the veteran met the first criterion for 
establishing service connection for the condition-a medical 
diagnosis of PTSD-the claim would still fail in the absence 
of credible evidence that a claimed stressor actually 
occurred. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran principally advances two incidents that he claims 
qualify as stressors.  Firstly, he claims to have witnessed a 
friend named Alfie being killed in a accidental explosion 
(non-combat).  During his hearing before the undersigned, he 
indicated that if he had to pick a specific incident that 
accidental explosion was the cause of his PTSD.  However, he 
was unable to remember his friend's last name and was unable 
to confine the date that the incident beyond some time in 
1966.  Secondly, he claims that on one occasion he was bored 
and went on a combat mission with an Army Helicopter Assault 
Group.  While temporarily with that unit, they were subjected 
to a mortar attack, and he claims that he was wounded .  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's records disclose that he served in the Air 
Force, and his occupational specialty was heavy equipment 
operator.  He was stationed at Phan Rang Air Base while he 
was in Vietnam.  

Initially, the Board notes that the veteran's alleged combat 
service has not been established.  The veteran served with 
the Air Force and, notwithstanding his assertions, do not 
reflect any assignment to an Army unit.  Moreover, the 
veteran's occupational specialty as heavy equipment operator 
is not typically one associated with combat service.  His 
personnel records covering his entire period of service in 
Vietnam reflect that he worked exclusively with the pavement 
and grounds section, curing concrete and patching asphalt 
roads; these records include no suggestion whatsoever of any 
combat activity.  The veteran's DD-214 does not reflect 
awards or decorations consistent with combat.  While the 
veteran has provided a copy of a correction to his DD-214 to 
delete the Vietnam Service Medal and the addition of Air 
Force Outstanding Unit Award with Valor and the Vietnam 
Service Medal with 2 bronze service stars, he testified that 
he was unaware of the reason for the award.  

Under these circumstances, the Board must conclude that the 
veteran did not engage in combat with the enemy.  As such, 
the Board is unable to accept the occurrence of the 
specifically claimed incident with the Army Helicopter 
Assault Group-in which the veteran allegedly was exposed to 
mortar attack-on the basis of his assertions, alone.

The Board also points out that the occurrence of none of the 
veteran's specific in-service stressful experiences has been 
corroborated, and the record does not present any basis for 
further developing the record in this regard.  As indicated 
above, the mortar attack the veteran claims that he 
experienced was associated with alleged combat service that 
the appellant has already determined is not established.  
While the veteran also has asserted the occurrence of a non-
combat related explosion in which a friend was killed, the 
veteran has been unable to furnish details such as the 
casualty's last name and the time period within which the 
accident occurred; hence, there is no basis for VA to 
undertake any meaningful search of unit history records and 
other records to assist in verifying the occurrence of the 
claimed stressor.  As such, the Board finds that the veteran 
has not alleged the occurrence of a verified or verifiable 
stressor to support a diagnosis of, and grant of service 
connection for, PTSD.

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


